IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,015-01


                          EX PARTE JESSY RODRIGUEZ , Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1453117-A IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-eight years’ imprisonment. The First Court of Appeals affirmed his

conviction. Rodriguez v. State, 521 S.W.3d 822 (Tex. App.—Houston [1st Dist.] 2017).

        Applicant contends that he is actually innocent1 and trial counsel was ineffective. The trial



        1
          In his pleadings, Applicant points to Exhibit B, an affidavit from Kyle Mutters. His
affidavit was not forwarded with the record. If his affidavit was filed with this application, it
shall be forwarded with the supplemental record.
                                                                                                      2

court signed a timely order designating issues, but this application was forwarded before the trial

court made findings of fact and conclusions of law. See TEX . R. APP . P. 73.4(b)(5). We remand this

application so the trial court can complete an evidentiary investigation and make findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: August 21, 2019
Do not publish